 AO 91~.    11111)    Oiniln1I eoq,IW.


                                       UNITED STATES DISTRJCT COURT                                                      F/(Eo
                                                                 for the
                                                                                                                       Nov 1 9 201a
                                                 Eastern District of North Carolina
                                                                                                                   PETERA Mo
                                                                                                                 BYIJ~OI
                                                                                                                    . IC ORE JR., CLERK
                     United Stares of America                       )                                                    •        RT,EONc
                                 v.                                 )                                                               DEPCLJ<

          CHARLES ANTHONY WALKER, JR.
                                                                    )       Case No.   2:1 8-MJ-1105-KS
         CHRISTOPHER WELLINGTON BROWN                               )
              MALIK SHAWN MAYNARD                                   )
              BYRONJACOBEESPARXS                                    )
             JOEY WAYNE CHAMBERS, JR.                               )



                                                 CRIMINAL COMPLAINT
           I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                   July 28, 2018                 in the county of            Pasquotank            in the
        Eastern          District of     North Carolina        , the defendant(s) violated:

             Code s~ction                                                     Offense Description
18 United States Code, Section                  On or about July 28, 2018, in the Eastern District of North Carolina, the
1951and2                                        Defendants by force and violence, and by lntlmidallon, aiding and abetting
                                                each other, did unlawfully obstruct, delay, and affect, and aHempt to obstruct,
                                                delay and affect, commerce and the movement of articles and commodities In
                                                such commerce by robbery, that is, unlawfully taking and obtaining personal
                                                property from the person and In the presence of another, against that
                                                person's will, by means of actual or threatened force or Kay Jewelers located
                                                at 3850 Conlon Way, Sutte N, Ellzabeth City, North Carolina.

          This criminal compliint is based on these facts:
See attacl'led Affidavit




          rf Continued on the attached sheet.

On this day,         Daniel J. Robertson
appeared before me via reliable electronic means,
was placed under oath, and attested to the contents                                Daniel J. Robertson, Specfal Agent FBI
of this Complaint.                                                                            Printed name ond til/e




Date:     11 / 19/201 8


City and sJate:                  Greenville, North Carolina                _ Kim~er1y A. Swenk. United States Magistrate Judge
                                                                                              Printed name and lit/e
                                          PROBABLE CAUSE

        1.        SUMMARY: Your affiant alleges that on July 28, 2018 CHARLES

ANTHONY WALKER, Also Known As (AKA), CHARLES ANTHONY WALKER, JR., AKA

"SUPREME", AKA "PREME" (hereafter referred to as WALKER), MALIK SHAWN

MAYNARD, CHRISTOPHER WELLINGTON BROWN, JOEY WAYNE CHAMBERS, JR.,

BYRON JACOBEE SPARKS, and possibly others yet known, conspired to commit an armed

robbery of the KAY JEWELERS located in Elizabeth City, NC.          On October 11, 2018 your

affiant alleges that WALKER, MAYNARD, BROWN, and possibly others yet known conspired

to commit an armed robbery of the KAY JEWELERS located in Gamer, NC.

        2.        On July 28, 2018, an armed robbery occurred at KAY JEWELERS located at

3850 Conlon Way, Suite N, Elizabeth City, NC 27909 which is located in the Eastern District of

North Carolina (hereafter referred to as ED C). KAY JEWELERS has numerous stores across

the United States and is engaged in Interstate Commerce.

        3.     Two individuals (UNKNOWN SUBJECT I AND UNKNOWN SUBJECT 2,

hereafter referred to as UNSUB 1 and UNSUB 2) entered the store and briefly conversed with

the two KAY JEWELERS employees working that evening. After a short period of time,

UNSUB l and UNSUB 2 exited the store. Both employees thought their behavior was odd . A

short time after, a third, initially seemingly unrelated person (hereafter referred to as UNSUB 3)

entered the store and spoke to both employees about jewelry. A short time later, UNSUB 3

received a telephone call in where he appeared to be talking to a significant other (wife or

girlfriend) and said words to the effect that he was "looking at your ring right now'', which he

repeated .
       4.         A short time after, UNSUB l and UNSUB 2 re-entered the store, this time with

handguns. During the commission of the robbery, one of the two victim employees had a

firearm forcibly stuck in her back by one of the UNSUBs and was subsequentl y handcuffed

behind her back by the same UNSUB . Your affiant asserts that UNSUB 3 appears to be

involved with the robbery based upon the following : 1) though review of in-store video

surveillance footage revealed that UNSUB 3 raised his hands as if a victim, your affiant has not

uncovered any evidence to date that he attempted to call 911; 2) review of in-store video

surveillance revealed when UNSUB 3 exited the store he appeared to act and walk in an

unreasonably calm manner for someone who had just witnessed a violent felony; and 3) perhaps

most notably, UNSUB 3 received the aforementioned phone call inside the store, and a short

time later UNSUB 1 and UNSUB 2 re-entered the store to commence the robbery. This phone

call seems to be central to the initiation of the armed robbery. UNSUB 1 and UNSUB 2 left

KAY JEWELERS with over $300,000 in valuables.

       5.        The Elizabeth City Police Department (hereafter referred to as ECPD)

responded to the crime scene and collected items at KAY JEWELERS that may have been of

forensic/evidentiary value and conducted other logical investigative steps.

       6.        The day followi ng the robbery, on July 29, 20 18, ECPD received a phone call

from the Edenton Police Department (hereafter referred to as EPD) regarding a minivan located

at the Wendy's at 510 Virginia Road, Edenton, NC 27932 , a distance of approximately 26 miles

to the south of the KAY JEWELERS robbery location. The minivan was described by ECPD as

a light blue 2005 Mazda, bearing NC registration PEK 8605 . EPD reported witness infonnation

indicating at approximately 9:30 PM on July 28, 2018, the night of the robbery, a van came into
the Wendy's parking lot with tires squealing which seemed suspicious. EPD believed that the

van may be connected to the robbery on July 28, 2018.

       7.         The approximate timeline of events from the time UNSUB I and UNSUB 2

first enter to the store to the approximate time that minivan is thought to be abandoned in

Edenton is approximately 8:08 PM to 9:35 PM on July 28, 20 18, with only a distance of

approximately 26 miles between Elizabeth City and Edenton.

       8.         ECPD sought and obtained a state search warrant to seize and search the

vehicle. Items of potential forensic I evidentiary value were collected and sent to the NC State

Crime Lab for examination. Investigation into the mini-van revealed it was registered to a

TERRY LEE MOORE who was contacted by ECPD. Per ECPD Detective Kevin Burgess,

MOORE stated he sold it to a man on Facebook with username "Strap Boutdat" in May, 2017.

Investigation has revealed that this usemame was identified as BYRON JACOBEE SPARKS .

Per Detective Burgess the van was not reported stolen.

       9.        In an effort to generate investigative leads, ECPD released "still" photographs

of the suspects as well as "still" photographs of a minivan and a Gold Mercedes Sport Utility

Vehicle (SUV) both observed by external surveillance cameras at the time surrounding the

robbery and thought to be involved in the same.

       I 0.      Subsequent "tip" information received by ECPD suggested a possible nexus to

the Charlotte, NC or Greensboro, NC area. More specifically, one "tip" indicated that

CHARLES ANTHONY WALKER was involved in the robbery and that WALKER may operate

a Gold Mercedes SUV.

       11.       ECPD sought and obtained a court order for cell site records which was signed

by Pasquotank County Superior Court Judge, J. Carlton Cole on September 6, 2018. The records
included cellular telephone tower records for cell towers in both the vicinity of the robbery in

Elizabeth City and the location of the abandoned minivan in Edenton, approximately 26 miles to

the south. This order covered the time period prior to, during, and following the robbery.

Review and analysis of the returned records by FBI Special Agent Michael Sutton, a cellular

telephone expert with the FBI's Cellular Analysis Survey Team (CAST), and others, revealed

multiple phone numbers of potential interest.

       12.        One such number was cellular telephone number 336-708-5218 (hereafter

referred to as x52 l 8). x 5218 was of interest because it appeared in returned tower data during

the approximate time periods of both the robbery in Elizabeth City and vehicle abandonment in

Edenton. Furthermore, the phone number had an area code of 336 which is commonly used in

the Greensboro, NC area.

       13.        Additional investigation into x5218 revealed it to be a current cellular phone

number on file with NC Department of Public Safety (DPS) - NC Probation and Parole, for

JOEY WAYNE CHAMBERS , JR. Contact with Tonya F. Sconyers, a law enforcement officer

with NC DPS Probation and Parole and also an FBI Task Force Officer (hereafter referred to as

TFO) with Raleigh-Durham Safe Streets Task Force, revealed that CHAMBERS was on

electronic monitoring, more specifically ankle monitoring, during the time period of the robbery

on July 28 and a relevant time period on July 29, 2018 to be described below . NC DPS often

utilizes ankle monitoring to identify the geographic location of an individual as a provision of

probation/parole. Ankle monitor data can also be used to develop a "track" that an individual

takes. Your affiant reviewed geographic records pertaining to CHAMBERS' ankle monitor and

he appeared to be located very close to the aforementioned KAY JEWELERS in Elizabeth City,

NC before, during, and after the robbery on July 28, 2018. Furthennore, CHAMBERS' ankle
monitor track showed that he traveled south on US Highway 17 to Edenton after the robbery, and

to have been present in the Wendy's parking lot at approximately the same time the

aforementioned eyewitness saw a van suspiciously enter the parking lot. A review of the

National Crime Information Center (NCTC) for CHAMBERS' criminal history revealed a

robbery with a dangerous weapon offense with a disposition date of 12/6/2 011 , Court Docket

2011 CRS08 l 776. The term of confinement imposed was 5 years and 7 months .

       I 4.      x52 I 8 and the same eel I site data were examined for other numbers of potential

interest. Cellular telephone number 336-324-5250 (hereafter referred to as x5250) was

developed as a number of potential interest. Like x5218, x5250 al so appeared in returned tower

data during the approximate time periods of both the robbery in Elizabeth City and vehicle

abandonment in Edenton. Furthermore, x5250 and x5218 appeared to have contacts of varying

durations during the relevant time period of the robbery in Elizabeth City and vehicle

abandonment in Edenton.     Additional investigation into x5250 revealed that it was listed to

CHARLES WALKER on a l 0/5/2018 pawn ticket from National Jewelry and Pawn #7, located

in Raleigh, NC. A pawn ticket is a document generated when an item is pawned and contains

specific information regarding the item pawned and the person who pawned it.

       15.       Further, x5250 was called from the North Caro lina Correctional Institution for

Women (hereafter referred to as NCCIW) earlier this year by LADAMMINGO BALDWIN.

BALDWIN has been an inmate at NCCIW since March 7, 2018 per records furnished by DPS .

BALDWIN is listed with NC Probation and Parole as WALKER's girlfriend. Ongoing liaison

with NC DPS indicates that BALDWIN has called x5250 multiple times. Furthermore, based

upon analysis conducted by FBI TFO I Greensboro Police Department Detective WC Tyndall ,

who is familiar with WALKER and his associates, it appears that WALKER was the recipient of
that telephone call and was the user of x5250. Of note, Gamer Police Department (hereafter

referred to as GPD) Sergeant David Casteline reviewed a recorded jail call between BALDWfN

and the user of x5250, believed to be WALKER. The call occurred on July 28, 2018 which was

the same day as the KAY JEWELERS robbery in Elizabeth City.            BALDWIN appeared to have

made the phone call at approximately 3:20 PM, approximately five hours prior to the July 28 1h

robbery of KAY JEWELERS in Elizabeth City. Sergeant Casteline provided your affiant with a

summary of the call. In pertinent part, the user of x5250 states he is on a "mission" and more

specifically "on a mission out of town." BALDWIN then tells the user of x5250 to be safe and

that she loves him to which he responds he loves her too. Based upon the foregoing, your affiant

asserts that WALKER was and/or is the user of x5250 and your affiant further alleges the

referenced out of town "mission" was the robbery of KAY JEWELERS in Elizabeth City.

WALKER is well known in the Greensboro, NC area for violent criminal behavior.

       16.       An additional number of potenti al interest ident ifi ed in the fore going cell site

court order was 336-840-5458 (hereafter referred to as x5458). Like x5218 and x5250, x5458

appeared in returned tower data during the approximate time periods of both the KAY

JEWELERS robbery in Elizabeth City, and vehicle abandonment in Edenton, NC . More

specifically, x5458 appeared to have had contact with x5250 at the approximate time in-store

surveillance footage from the KAY JEWELERS appears to show UNSUB 3 answer a phone call.

Furthermore, both KAY JEWELERS employees stated that UNSUB 3 received a phone call

briefly before UNSUB I and UNSUB 2 re-entered the store to commit the armed robbery.

       17.       As noted above in Paragraph 8, a state search warrant was obtained for the

abandoned mini-van believed to be involved in this robbery. ECPD seized an item of evidence

which returned two potential candidates for DNA profile matches. The names pertaining to
these possible matches are MALIK SHAWN MAYNARD and CHRISTOPHER

WELLINGTON BROWN. Booking photob>Taphs from previous arrests of MAYNARD and

BROWN bear a resemblance to still photographs of the in-store robbery surveillance footage

from the KAY JEWELERS in Elizabeth City.

        18.        When queried in the social media site Facebook, x5458 returns to a profile

page identified as MALIK MAYNARD. Additional analysis of publically available information

on MA YNARD's Facebook profile page reveal that MAYNARD is "Faccbook friends" with

CHRISTOPHER BROWN, Also Known As (AKA) "BLESS." Analysis of BROWN's

Facebook profile page bears a strong resemblance to BROWN, the aforementioned suspect.

BROWN appears to maintain an additional Facebook page/profile which may be relevant in a

subsequent armed robbery to be described below in Paragraph 39. BROWN "tagged" himself as

living the Carrboro , NC area on his Facebook account or accounts and to be in a relationship

with JASMIN PARTRIDGE. Like BROWN, PARTRIDGE appears to have a nexus to

Carrboro, NC through address records.

       19.         Following the above captioned robbery and apparent vehicle abandonment,

CHAMBERS' ankle monitor revealed a general track westward on US Highway 64 until it nears

Zebulon, NC. Tn the late evening hours of July 28 , 2018, and into the early morning hours of

July 29, 2018, CHAMBERS' ankle monitor data suggests he was in the vicinity of Zebulon, NC

for approximately three hours. Furthermore, the ankle monitor data suggests he may have been

on foot for a portion of this time.

        20.        fnvestigation has revealed that in the early morning hours of July 29, 2018, an

"Assist Motorist" call was received by the Zebulon Police Department (hereafter referred to as

ZPD). Your affiant reviewed the "Calls For Service Report" which in pertinent part reads that
there were two people walking away from a vehicl e and that two people should be with the

vehicle. The report lists a location of MM (believed to be referring to Mile Marker) 436 on

Highway 64 West. Furthermore, SHP, believed to be the NC State Highway Patrol, was not

available. As SHP was not available, ZPD Officer Christopher Hamm reported that he assisted

the stranded vehicle owner in getting gasoline, and also assisted in fo ll owing the vehicle to a

nearby Sheetz gas station, in Zebulon, NC. The license plate associated with the vehicle needing

assistance was NC FFJ 2827. Review of NC Department of Motor Vehicle (hereafter referred to

as DMV) records has revealed that a 2002 Mercedes Benz Multi-Purpose Vehicle, Vehicle

Identification Number (hereafter referred to as VIN) 4JGAB75EX2A322956, with NC license

plate NC FFJ 2827 was registered to CHARLES ANTHONY WALKER with a purchase date of

May 30, 2018 , an issue date of May 31 , 2018, and an expiration date ofJune 15 , 2019.

Subsequent review of DMV records indicate that the aforementioned vehicle was purchased by a

Raleigh, NC man on August 9, 20 18.

       21.        Your affiant and FBI Special Agent Christopher A. Hedges had telephonic

contact with Officer Hamm regarding the aforementioned incident. In pertinent part, Officer

Hamm first made contact with the aforementioned vehicle and was informed by the front

passenger that the vehicle had nm out of gas and two other passengers began walking to find gas.

Officer Hamm offered to pick up the two passengers walking and take them to get gas. The front

passenger then called one of those walking to inform him of the same.

       22.        Officer Hamm left th e vehic le location and encountered the two individual s

near East Lake Academy in Zebulon, NC. Officer Hamm gave both individuals a ride to ZPD to

obtain a gas can and then drove them to Sheetz to get gasoline. While at Sheetz, Officer Hamm

identified one of the two as JOEY CHAMBERS through information provided by CHAMBERS.
      The following information was annotated on the report: CHAMBERS , JOEY, 04/09/ 1995, 4033

      TARRANT TRACE (verbatim as written on the report) CIR, HlGH POfNT, NC. CHAMBERS

      and the other individual went inside Sheetz to pay for the gas. Thereafter, Officer Hamm drove

      them back to their stranded vehicle. Officer Hamm then followed the vehicle back to Sheetz to

      ensure it arrived and could obtain additional gasoline .

             23 .       Once at Sheetz, Officer Hamm observed four individuals exit the vehicle. He

      specifically remembered four because he was upset that he did not see the second person when

      he initially approached the stranded vehicle . Officer Hamm described the front passenger he

      first encountered as an older black male with gray hair and a northern accent. Officer Hamm

      described the person walking with CHAMBERS as an older black male. Officer Hamm

      described the fourth person he initially did not see but later saw at Sheetz as a black male.

      However, Officer Hamm did not interact with him.

                24 .    FBJ Special Agent Christopher A. Hedges made contact with Sheetz's Loss

        Investigation Team Manager Charlie Lehnen and determined that there was available video

        for the early morning hours of July 29, 20 18 for the Zebulon, NC store also known as Store

        #416. The video was sent via mail to SA Hedges with a return address of Sheetz Security

        Operations, Jamie Ashurst, Sheetz Inc., 243 Sheetz Way, Claysburg, PA 16625-8345. Your

        affiant reviewed portions of the video as well as "sti ll s" provided by Sheetz. The video and

        "stills" covered the approximate time periods of the initial trip to fill the gasoline can and the

        subsequent trip to obtain gasoline for the vehicle. During the approximate time period

        described above, a vehicle simi lar in style to W ALKER's, also described in Paragraphs 9 and

        20, pulls alongside a gas pump and four individuals exit. Additional review of video and

        "stills" revealed an individual was observed inside Sheetz wearing clothing very similar in




I ~
  appearance to that worn by UNSUB 3 just prior to, and during, the KAY JEWELERS robbery

   in Elizabeth City.

             25 .   Additionally, an individual similar in size and stature to CHAMB ERS was also

  observed inside Sheetz. As noted previously, Officer Hamm identified CHAMBERS during

  his interaction with him. CHAMBERS' ankle monitor data also indicates he was very close to

  this Sheetz during this aforementioned time period. Furthermore, the person resembling

  CHAMBERS in the Sheetz surveillance footage appeared to be wearing clothing very similar

  to an individual observed on an external camera in Elizabeth City, at the approximate time

  period surrounding the aforementioned robbery in Elizabeth City. A third individual is also

  observed inside the Sheetz at this approximate time. He is simi lar in appearance to the front

  passenger described by Officer Hamm. This person also bears a strong resemblance to

  UNSUB 2, described above as conducting the robbery in Elizabeth City. However, he appears

  to have changed clothing.

       26.          Following the events of July 28 and July 29, 2018 , additional information has

been uncovered suggesting others, both known and possibly unknown, may have benefited from

the proceeds of, and/or alleged involvement in, the Elizabeth City and/or Gamer, NC KAY

JEWELERS robberies. For example, investigation conducted by TFO Tyndall revealed that on

August 2, 2018 , it appears that BYRON JACOBEE SPARKS pawned four rings at Riverside

Pawn of Greensboro, located in Greensboro, NC . TFO Tyndall conducted liaison with Rick

Dunn of KAY JEWELERS loss prevention to compare the rings SP ARKS pawned to those in

the loss inventory from the Elizabeth City robbery. Dunn indicated to TFO Tyndall that three of

the pawned rings matched the Elizabeth City robbery inventory (a fourth had been sold). As

noted above in Paragraph 8, SPARKS is also believed to have purchased the van that was found
abandoned in Edenton, NC. This is the same van that is noted in Paragraph 17 as having two

potential DNA profile matches possibly identifiable with BROWN and MAYNARD .

       27.       Based upon the totality of the circumstances described herein, your affiant

submits that UNSUB 1 is likely identifiable with CHRISTOPHER WELLINGTON BROWN,

UNSUB 2 is likely identifiable with MALIK SHAWN MAYNARD, and that UNSUB 3 is likely

identifiable with CHARLES ANTHONY WALKER AKA CHARLES ANTHONY WALKER,

JR., AKA "SUPREME", AKA "PREME". Furthermore, there is probable cause to believe that

JOEY WAYNE CHAMBERS, JR. and BYRON JACOBEE SPARKS were also involved in the

armed robbery of the Elizabeth City, NC KAY JEWELERS.

         28 .    On October 11, 2018 at just after 4:00 PM, an armed robbery occurred at the

  KAY JEWELERS located at 64 Eagle Wing Way, Garner, NC 27529, which is also located in

  EDNC. Two individuals entered the store with handguns, wearing construction I brightly

  colored vests . Per a witness statement taken by GPD, the two employees were told by the two

  UNSUBS which jewelry they wanted and the valuables were placed into a pillowcase that

  each individual had. The two UNSUBS left with over $300,000 in valuables, per in-store

  inventory.

         29 .   Subsequent investigation conducted by GPD revealed that on Sunday evening,

  October 7, 2018 , days before the KAY JEWELERS robbery in Garner, an assistant manager

  working at a Verizon store located at 56 Eagle Wing Way in Garner, NC, near KAY

  JEWELERS noticed a silver Infiniti sedan in the parking lot acting suspiciously. The assistant

  manager thought the vehicle was casing. The Verizon employees left as a group at

  approximately 6:00 PM and the vehicle remained in the parking lot. The assistant manager

  sent GPD photographs of the vehicle, which were provided to your affiant and reviewed .
   There was sufficient light in the pictures and the skies were generally clear. The photographs

   are of a gray Infiniti four door sedan with tinted windows. Your affiant was able to determine

   the license plate of the vehicle from the photographs, as was GPD, as NC FHV 5235. Two of

  the referenced photographs are attached below:




       30.         NC FI-IV 5325, is registered to CHARLES ANTHONY WALKER, JR, with

the same date of birth as CHARLES ANTHONY WALKER, per NC DMV records . The VIN

associated with this record in DMV holdings is JNKCV6 l F29M054571 and further described in

the records as a 2009 Infiniti G3 7 with a purchase date of August 20, 2018.

       31.       GPD Investigator Hunter Miller examined video surveillance of multiple

locations surrounding the Garner robbery time period from businesses in the vicinity of KAY

JEWELERS. He documented his findings in a Case Supplement Report or Reports. Some of his

findings are described herein. For example, there is a nearby Sheetz located at 40 Cabela Drive

in Gamer. The rear exit of KAY JEWELERS can be seen from the south side of Sheetz. The

suspects walk out of KAY JEWELERS at 4:03 PM. At 4:04 PM a silver four door sedan with

tinted windows is seen pulling out of the exit by Famous Toastery. Famous Toastery is located

at 52 Eagle Wing Way in Garner. In the video footage the vehicle is seen driving much faster

than other vehicles in the area. The vehicle makes two lefts without making any attempt to stop

at any stop signs and ultimately leaves the area on US 70 Highway West. Investigator Miller
also met with the manager of Famous Toastery, a nearby business identified above. At

approximately 3:59 PM the two suspects wearing orange traffic vests are seen walking from the

area of "Rob" Robin (believed to be Red Robin) and walking directly in front of Famous

Toastery. At approximately 4 :03 PM, the suspects are seen running in front of Famous Toastery

and getting into a silver four door sedan with tinted windows. Investigator Miller also reviewed

video surveillance from the Verizon store described above. His review of the video surveillance

revealed the two suspects cross in front of the store wearing orange vests in the direction of KAY

JEWELERS. Several minutes later the suspects are seen running the opposite way, still wearing

orange vests. One suspect is seen dropping a gun from his waistband while fleeing. The same

suspect then stops and runs back to retrieve the dropped gun. Due to camera angles of this

footage, Investigator Miller was not able to clearly see either suspect's face. Investigator Miller

later asserts in an affidavit/application for a state search warrant (described below in Paragraph

36) he believes that the sedan they entered was the silver Infiniti (NC License Plate FHV 5325)

owned by CHARLES WALKER.

       32.        On October 18, 2018 GPD sought and obtained an order for cell site

information regarding cell towers in the vicinity of the KAY JEWELERS robbery for the

approximate time period the robbery occurred. The order was signed in Wake County by

Superior Court Judge Bryan Collins.

       33.        Review of returned data revealed that 336-470-4796 (hereafter referred to as

x4796) was a number of interest because it appeared in returned data at the approximate time of

the robbery. Your affiant alleges that x4 796 is associated with WALKER in multiple ways .

       34.        For example, a review Car Fax "Vehicle History Report" for a 2009 Infiniti

G37 , VIN JNKCV61F29M054571, revealed apparent maintenance to the vehicle. The report
was provided to your affiant by law enforcement partners and appeared to have been printed on

October 16, 2018. It should be noted that the descriptive data in the Car Fax report is the

identical year, model, make, and VIN as listed in DMV records for the suspicious vehicle

described in Paragraph 28 . The Car Fax report also lists the estimated length owned as

08/20/2018 - present, which aligns with OMV records cited in Paragraph 28. The Car Fax report

indicates that the vehicle was taken to Modem Infiniti of Greensboro in September and October,

2018 for maintenance inspections and a serpentine belt replacement. On or about October 17,

2018, TFO Tyndall conducted liaison with Modern Infiniti of Greensboro, NC, and relayed to

your affiant that x4796 was left as a point of contact for WALKER. The same Car Fax report

listed that the vehicle had maintenance performed on October 13, 20 18 at Midas of Richmond in

Midlothian, YA. Your affiant conducted liaison with FBI Richmond TFO Joshua Hylton, who

subsequently made contact with Midas of Richmond in Midlothian, VA, on October 18, 2018.

TFO Hylton interviewed the store owner, Patty Smith, who stated, in pertinent part that the

customer driving the Jnfin iti was traveling from NC to NY. She stated that the customer had a

friend with him that was approximately his age. TFO Hylton provided the writer "stills" of

video surveillance during WALKER 's service. The person in the "stills" is similar in appearance

to WALKER. Review of the invoice indicated that WALKER provided x4796 as a point of

contact.

       35.       TFO Tyndall also provided your affiant with recorded jail telephone calls

between x4796 and TOMIKA RENEE KELLY-LLOYD, who was an inmate at the Guilford

County Jail in the October, 2018 time frame. ln an October 12, 2018 recorded jail call, LLOYD

refers to the user of x4796 as "PREME" believed to be a shortened version of, "SUPREME", one

of many aliases for WALKER and previously described. WALKER then describes that he is
getting service done to his vehicle and he is with "MAUK", possibly identifiable with

previously described MALIK SHAWN MAYNARD. "MALIK" then speaks to LLOYD as it

appears WALKER passes the phone to him. "MALIK" and LLOYD discuss setting him up with

one of her friends. WALKER gets back on the phone and states he is trying to go to NY "right

now" then states "instant replay." WALKER then asks if LLOYD knows what he is talking

about and she says she does then encourages him to "say less." Jn an October 13, 2018 recorded

jail call, WALKER indicates, again, he is with "MALIK" and that they are on the New Jersey

Turnpike. As noted above, witness information indicates that on October 13, 2018 WALKER

was on his way to NY from NC when he stopped in Midlothian, VA for vehicle service and he

was with a friend.

       36.           Your affiant is conducting liaison with FBI New York Special Agent Mario S.

Russo and FBI NY TFO James Connolly of the New York Police Department (hereafter referred

to as NYPD). TFO Connolly is assigned to the NYPD-FBI Joint Major Theft Task Force. TFO

Connolly queried license plate NC FFV 5325 for any relevance to NY. TFO Connolly indicated

that NC FFV 5325 was recorded by NY metropolitan-area license plate readers (LPRs) on

October 13, 2018 in the late afternoon and evening time frame. For example, TFO Connolly

relayed the following:

                     a. As of correspondence dated November, 5, 2018, in the NYPD system

                         there are five total LPR "hits" for FHV 5325:

                             i. 10/13/18: 4:16 PM, Holland Tunnel Inbound

                            ii.   J0/1312018: 6: 11 PM, Mobile Reader at    6th   Avenue and West 47 1h

                                  Street (Parked in the Diamond District)

                            iii. 10/ 13/2018: 6:43 PM FDR Drive, Southbound
                         iv.    10/ 13/2018: 6:48 PM, Brooklyn Bridge

                          v. 10/ 13/2018: 9:31 PM Holland Tunnel Outbound Furthermore,

                  b. TFO Connolly provided the below captioned map illustrating the LPR

                      "hits":




       37.       TFO Tyndall conducted additional investigation into TOMIKA RENEE

KELLY-LLOYD which revealed she appeared to have pawned jewelry after the July 28, 2018

KAY JEWELERS robbery in Elizabeth City. TFO Tyndall provided your affiant with pawn

tickets from two Greensboro-area pawn shops from August 2, 2018 and August 4, 2018 . On

August 2, 2018, LLOYD appeared to have pawned two rings at First Cash Pawn #2675 located

in Greensboro, NC. LLOYD provided a phone number of 336-587-5789. On August 4, 2018,

LLOYD pawned a bracelet at First Cash Pawn #2676, also located in Greensboro, NC.

However, on August 4th, LLOYD provided a phone number of336-419-8005. The pawn tickets

display variations in her name as well. For example, the August 2"d pawn ticket lists her as

TOMIKA RENEE LLOYD, but two days later on August 4th, she is listed as TOMIKA KELLY-

LLOYD. This behavior suggests a desire to possibly obfuscate her identity. TFO Tyndall

examined the three items LLOYD pawned and compared them to items stolen in the Elizabeth
City robbery. In TFO Tyndall's professional opinion the items match . LLOYD's apparent

contact/relationship with WALKER and MAYNARD, the apparent nature of some of the

conversation described above, and the likelihood she pawned items stolen from the Elizabeth

City KAY JEWELERS robbery provides additional evidence of WALKER and MA YNARD's

role in the captioned robberies.

       38.        On October 31, 2018, GPO sought and obtained a state search warrant for

information pertaining to x4796, a phone number as previously noted thought to be used by

WALKER. The warrant was signed in Wake County by Superior Court Judge A. Graham

Shirley, II. Your affiant was provided with information regarding x4796 from analysis

conducted by GPD Crime Analyst Caleb Meyers . Analyst Meyers indicated that x4796 was

"pinging" off of Carrboro, NC-area cell towers prior to and after the October I I th Gamer

robbery. More specifically, Analyst Meyers indicated that x4796 appeared in data at

approximately 2:31 PM and at approximately 9:41 PM on October 11, 2018, the day of the

Gamer KAY JEWELERS robbery. As noted above in Paragraph 18, CHRISTOPHER

WELLINGTON BROWN appears to have a nexus to the Carrboro, NC area.

       39.        In addition to x4796, telephone number 919-923-5450 (hereafter referred to as

x5450) appeared in returned cell site data surrounding the time of the Gamer KAY JEWELERS

robbery. More specifically, x5450 also appeared to be in contact with x4 796 at the approximate

time of the Gamer KAY JEWELERS robbery. A search on Facebook indicated that x5450 was

connected to the additional Facebook account for BROWN, previously referenced in Paragraph

18.

       40 .       Analysis of call detail records for x4 796 provided to your affiant by GPO and

reviewed by SA Christopher A. Hedges revea led connectivity with x5218 on the day before, the
connected to the additional Facebook account for BROWN, previously referenced in Paragraph

18.

       40.       Analysis of call detail records for x4796 provided to your affiant by GPO and

reviewed by SA Christopher A. Hedges revealed connectivity with x52 l 8 on the day before, the

day o~ and the day after the October 11, 2018 robbery. As noted above in Paragraph 13, x5218

is believed to be a current phone number for JOEY WAYNE CHAMBERS, JR. whose ankle

monitor data and cellular telephone activity suggest he was involved in the robbery of KAY

JEWELERS in Elizabeth City.

         41.     The facts in this affidavit come from my personal observations, my training

  and experience, and information obtained from other agents and witnesses. Th.is affidavit is

  intended to show merely that there is sufficient probable cause in support of the attached

  Criminal Complaint and does not set forth all of my knowledge about this·matter.




                                                 Special Agent
                                                 FEDERAL BUREAU OF INVESTIGATION



      On this 19thday of November 2018, Daniel Robertson appeared before me via reliable
      ~·was placed.under oa~d attested to the contents of this Affidavit.

             h>-~ tl_ .,&,,-~                             KimbctlyA.Swank
      UNITEDS'fEs MAGISTRATE JUDGE
